      Case 4:19-cr-06049-SMJ       ECF No. 107    filed 05/21/20   PageID.433 Page 1 of 6




1                                                                               FILED IN THE
                                                                            U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF WASHINGTON

2
                                                                      May 21, 2020
3                          UNITED STATES DISTRICT COURT SEAN F. M AVOY, CLERK      C


                          EASTERN DISTRICT OF WASHINGTON
4
     UNITED STATES OF AMERICA,                     No. 4:19-cr-06049-SMJ-01
5
                                Plaintiff,
6                                                  ORDER SETTING HEARING BY
                     v.                            VIDEOCONFERENCE
7
     IVAN RENTERIA CASTILLO, (01),
8
                                Defendant.
9

10         In light of the ongoing public health crisis caused by the outbreak of the

11   Coronavirus Disease 2019 (COVID-19) and the current status of Benton and

12   Yakima Counties in the phased Safe Start plan announced by Washington Governor

13   Jay Inslee, the Court has determined it is in interests of justice to conduct the hearing

14   on Defendant’s Motion to Dismiss in this matter remotely. As such, consistent with

15   Eastern District of Washington General Order 20-101-3, the Motion to Dismiss

16   currently set for in-person hearing May 28, 2020, is STRICKEN and RESET to

17   May 28, 2020 at 4:00 P.M. by videoconference from Richland Courtroom 189 to

18   the Benton County Jail before Judge Salvador Mendoza, Jr. Defendant’s presence

19   for the videoconference will be arranged with the facility where Defendant is

20   incarcerated.




     ORDER SETTING HEARING BY VIDEOCONFERENCE – 1
          Case 4:19-cr-06049-SMJ   ECF No. 107   filed 05/21/20   PageID.434 Page 2 of 6




1             IF DEFENDANT, AFTER CONSULTATION WITH DEFENSE

2    COUNSEL, DOES NOT CONSENT TO THE HEARING BEING

3    CONDUCTED BY VIDEOCONFERENCE, DEFENDANT SHALL FILE A

4    NOTICE SO INDICATING AND REQUEST THE FORM OF RELIEF

5    DEFENDANT DEEMS APPROPRIATE BY NO LATER THAN THREE

6    DAYS AFTER THE ENTRY OF THIS ORDER. Id. § 15002(b)(4). Prior to

7    filing any such objection, Defendant shall confer with counsel for the Government

8    and state the Government’s position in his or her objection.

9             ALL PARTIES MUST READ THE FOLLOWING INFORMATION

10   CAREFULLY,           AS       IT   PROVIDES        IMPORTANT           GUIDANCE

11   CONCERNING THE MANNER IN WHICH THE HEARING IS TO BE

12   CONDUCTED.

13   A.       Hearing Information

14            Hearing content provided via videoconference access MUST NOT be

15   recorded or rebroadcast. Non-parties may call the Court’s public conference line

16   at 1-888-808-6929, Access code 7286684 (no security code required), five minutes

17   before the scheduled conference time. Case participants will be provided with

18   separate call-in details by private email from the Court’s staff to use for this

19   videoconference.

20   //




     ORDER SETTING HEARING BY VIDEOCONFERENCE – 2
      Case 4:19-cr-06049-SMJ     ECF No. 107    filed 05/21/20   PageID.435 Page 3 of 6




1    B.    Exhibits

2          Any party intending to present exhibits at the hearing shall ensure the exhibits

3    are digitized in a manner compatible with remote presentation. Specifically, counsel

4    shall compile all documents into a single, combined PDF file and ensure each page

5    within the document is consecutively numbered.

6          In civil cases, the Plaintiff(s) shall consecutively number exhibits from 1

7    through 499 and Defendant(s) shall consecutively number exhibits from 500

8    through 999. In criminal cases, the Government shall consecutively number exhibits

9    from 1 through 999. In single-defendant criminal cases, Defendant shall

10   consecutively number exhibits from 1000 through 1999; in multi-defendant

11   criminal cases, Defendants shall consecutively number exhibits from x000 to x999,

12   substituting “x” for each Defendant’s assigned case identifier (e.g., Defendant 3

13   would number exhibits from 3000 to 3999, etc.).

14         Any exhibit not compatible with the PDF file format (e.g., an audio or video

15   file) must be presented in a readily accessible file format using software commonly

16   available (e.g., .mp4 for video files, and .mp3 for audio files). Each non-PDF file

17   must be clearly identified by its file name. The Government shall name each such

18   file “Government xxxx,” substituting “xxxx” with the number that follows the

19   number assigned to the last exhibit in the combined PDF file. The Plaintiff shall

20   name each such file “Plaintiff xxxx” with “xxxx” replaced by the number following




     ORDER SETTING HEARING BY VIDEOCONFERENCE – 3
      Case 4:19-cr-06049-SMJ       ECF No. 107    filed 05/21/20   PageID.436 Page 4 of 6




1    the number assigned to the final exhibit in the combined PDF file. The Defendant

2    shall name each such file “Defendant xxxx,” substituting “xxxx” with the number

3    following the number assigned to the last exhibit in the combined PDF file.

4           Each party shall also submit a list of exhibits the party intends to introduce at

5    the hearing. The parties shall provide their exhibit list in the following format:
              Ex. #    Admitted Description
6
              1                 Photograph of items seized
              2                 Aerial video surveillance from 1/1/2011.
7
                                Start Time: 01:03:23
                                End Time: 01:09:54
8

9           Exhibit lists shall include a unique exhibit number and a brief description of

10   the exhibit. For all exhibits consisting of an audio or video file, the exhibit list must

11   designate the precise beginning and ending time indexes of the portion of the file

12   the party intends to use at trial.

13          EACH PARTY’S DIGITIZED EXHIBITS AND EXHIBIT LIST

14   SHALL BE PROVIDED ELECTRONICALLY TO (1) ALL OTHER

15   PARTIES, (2) ANY WITNESS WITH WHOM THE PARTY ANTICIPATES

16   USING THE EXHIBIT, AND (3) THE COURT BY EMAIL TO

17   MendozaOrders@waed.uscourts.gov BY NO LATER THAN SEVENTY-

18   TWO (72) HOURS PRIOR TO THE SCHEDULED HEARING.

19          Parties experiencing technical difficulties with digitizing exhibits or

20   electronically delivering them as described above may contact the Court’s help desk




     ORDER SETTING HEARING BY VIDEOCONFERENCE – 4
          Case 4:19-cr-06049-SMJ   ECF No. 107     filed 05/21/20   PageID.437 Page 5 of 6




1    by email at HelpDesk@waed.uscourts.gov or by phone at (509) 458-3421.

2    C.       Witnesses

3             Any party intending to present the testimony of a witness, including that of a

4    party, shall be responsible for arranging the witness’s access to the technology

5    necessary to present their testimony (i.e., a suitable computer with high-speed

6    internet connection, video camera, and microphone) in coordination with the

7    District’s IT professional. To ensure the Court and its staff have adequate

8    opportunity to prepare for the hearing, any party wishing to present the testimony

9    of a witness at the hearing shall so notify the courtroom deputy, and contact the

10   Court’s help desk by email at HelpDesk@waed.uscourts.gov or by phone at

11   (509) 458-3421, by no later than seven days prior to the scheduled hearing.

12            Also by no later than seven days prior to the scheduled hearing, each party

13   shall file and serve a list of witnesses that party intends to call to testify at the

14   hearing. In criminal matters, the witness list must identify the existence, but need

15   not include the name, of any confidential informant the Government intends to call

16   to testify. Each party shall email copies of their witness list to the Court at

17   MendozaOrders@waed.uscourts.gov.

18   //

19   //

20   //




     ORDER SETTING HEARING BY VIDEOCONFERENCE – 5
      Case 4:19-cr-06049-SMJ     ECF No. 107   filed 05/21/20   PageID.438 Page 6 of 6




1    D.    Sealed Hearings

2          Any party who anticipates requesting to seal all or part of any hearing shall

3    so notify the courtroom deputy by no later than seven days prior to the scheduled

4    hearing.

5          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

6    provide copies to all counsel.

7          DATED this 21st day of May 2020.

8                       _________________________
                        SALVADOR MENDOZA, JR.
9                       United States District Judge

10

11

12

13

14

15

16

17

18

19

20



     ORDER SETTING HEARING BY VIDEOCONFERENCE – 6
